Case 3:18-cv-00550-NJR Document 151 Filed 01/13/21 Page 1 of 8 Page ID #2621




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEON HAMPTON,

                       Plaintiff,

 v.                                             Case No. 18-cv-550-NJR

 KEVIN KINK, et al.,

                       Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on motions to compel filed by both Plaintiff Deon

Hampton and Defendants. Defendants filed a motion to compel (Doc. 142) seeking

Hampton’s Facebook posts. Hampton filed a response in opposition to the motion

(Doc. 143). Hampton also filed a motion to compel (Doc. 144) seeking Facebook posts.

Defendants filed a response (Doc. 145) to that motion. The Court held a hearing on the

motions on January 13, 2021.

                                    Factual Background

       Plaintiff Deon Hampton, who was an inmate with the Illinois Department of

Corrections (“IDOC”) at the time she filed her lawsuit, brings this case pursuant to

42 U.S.C. § 1983 for deprivations of her constitutional rights. Her Second Amended

Complaint (Doc. 138) alleges claims for failure to protect, cruel and unusual punishment,

and excessive force, all under the Eighth Amendment. She also alleges a claim under the

Illinois Hate Crimes Act, 720 ILCS § 5/12-7.1(c), as well as a state law claim for intentional

                                        Page 1 of 8
Case 3:18-cv-00550-NJR Document 151 Filed 01/13/21 Page 2 of 8 Page ID #2622




infliction of emotional distress. She alleges that while incarcerated she was subjected to

physical and verbal abuse and discriminated against. She also alleges that Defendants

failed to protect her from abuse and kept her in segregation on false disciplinary tickets

which prevented her from receiving proper mental health care.

   A. Defendants’ Motion to Compel

       Defendants’ motion to compel (Doc. 142) seeks Facebook posts from Hampton,

from January 1, 2018 to the present, which reference her litigation with IDOC, her medical

and mental health treatment, and her gender identity. Hampton objects on the grounds

that the request is not relevant, is unduly burdensome, and is meant to harass her.

Defendants argue that the documents are relevant because Hampton’s gender identity

and her mental and health treatment are a central issue in the case and the posts will

show lasting effects of the Defendants’ actions as well as how she was treated by

Defendants and her vulnerability while in prison.

       Hampton argues that the posts related to her gender identity are not relevant

because the parties do not dispute her gender identity and the posts occurred after her

release from prison and do not relate to the treatment she received in prison. Hampton

notes that she is willing to stipulate that she still identifies as female after her release from

prison. She argues that the request is overbroad because all of her posts reference her

identity, including pictures that show her choice of clothing, accessories, hair, makeup,

and voice. She also posted several times a day since her release making the request overly

burdensome. She notes that her Facebook page is public, and Defendants are free to sort

through the posts for any relevant information.

                                         Page 2 of 8
Case 3:18-cv-00550-NJR Document 151 Filed 01/13/21 Page 3 of 8 Page ID #2623




       Hampton also argues that any posts related to her pursuing litigation against

IDOC are not relevant and designed only to harass her and dissuade her from speaking

publicly about the litigation. She points out that Defendants have not offered any

relevance to posts about litigation. Further, Hampton notes that although she has posted

new articles about the litigation and mentioned her desire to bring awareness to the

injustices in the prison setting, she is not aware of any specific posts about this litigation.

       As to the request regarding mental and medical posts, Hampton notes that she is

unaware of any posts related to her mental and medical treatment after leaving IDOC

custody. Further, she testified that she suffers from post-traumatic stress disorder and

Defendants failed to demonstrate that any Facebook post would be relevant in refuting

that diagnosis.

   B. Hampton’s Motion to Compel

       Hampton seeks posts from Defendants from the Facebook page “Behind the

Walls—Illinois Dep’t of Corrections”, a private group established in 2011 for correctional

staff. The group’s posts are only available to group members and Hampton received

some sample postings from the group through an anonymous source. Those samplings

were posts that discussed Hampton and, according to Hampton, were homophobic,

racist, transphobic, and demeaning (Doc. 144-1). Hampton requested from Defendants

posts from the group page from January 2018 to the present that related to (1) Hampton,

(2) transgender prisoners, and (3) posts made by Defendants.

       In response to the request, Defendant Burley indicated he was a member of the

group and posted about Hampton but did not have possession of those posts (Doc. 144-

                                        Page 3 of 8
Case 3:18-cv-00550-NJR Document 151 Filed 01/13/21 Page 4 of 8 Page ID #2624




3, p. 12). Defendant Kirk also was a member of the group and made posts but did not

have access to the posts and had not been on the site in a long time (Id. at pp. 4-5).

Defendants Gee and Manzano were not members of the group, Defendant Varga simply

responded “none,” and Defendant Kunde said she had not been on Facebook in five years

(Id. at pp. 25-26, 28-29, 31-32, and 34-35). Defendant Doering initially responded that he

did not post in the group but later testified at his deposition that he was a member of the

group (Id. at pp. 14-15). He later supplemented his response indicating that he was a

member but did not have the two-factor authorization to access the group and could not

print anything from the site because he only had access on his phone (Id. at p. 17, 21-22).

Defendant Burley later indicated that he would search the site for his own posts.

Defendants, however, object to searching the site for all of the posts that Hampton seeks

(Doc. 144-5). Defendants admit that Doering, Kink, and Burley have access to the group

page but object to searching the group for the documents requested by Hampton. This

would include any posts that Defendants liked, read, or otherwise had access to.

      Hampton argues that the posts are relevant and are limited in time and scope. She

specifically seeks posts that were transphobic and discussed the personal and medical

information of inmates, including Hampton. She already has a sampling of posts which

show that there were posts of a transphobic nature about her as well as other inmates.

Hampton believes that similar posts about her and other inmates are on the page. She

argues that the posts are from IDOC employees of the prisons at issue in this case, some

of which Defendants knew as employees. Some Defendants were also members of the

group and admitted reading posts on the page, which Hampton argues indicates that

                                       Page 4 of 8
Case 3:18-cv-00550-NJR Document 151 Filed 01/13/21 Page 5 of 8 Page ID #2625




they participated in those discussions and were aware of the transphobia prevalent

among employees. They might have also liked posts, demonstrating their complicity

which Hampton argues is key to her failure to protect claim.

      Defendants maintain that Burley was able to re-join the group in order to obtain

copies of his posts. Doering has not posted on the page and only has access to the page

through his phone. Kink retired in December 2018 and only posted condolences on the

site. He is no longer a member of the group. Blackburn, Varga, and Gee are not a part of

the group and Kunde and Manzano no longer have Facebook accounts. They note that

none of the sample postings produced by Hampton show that any of the Defendants

made comments on the posts nor is there any reference to them in the posts. They argue

that Hampton’s request amounts to a fishing expedition as Hampton indicates she wants

to see what other guards were saying about her on the page. Although she argues that

the posts show a transphobia culture in IDOC and that Defendants were aware of that

culture, Defendants argue she has not shown that they were aware of the posts or that

the attitudes expressed influenced how inmates were treated.

                                       ANALYSIS

   A. Defendants’ Motion to Compel

      The information Defendants seek is relevant to the Eighth Amendment claims in

this case. Defendants seek Hampton’s Facebook posts from January 2018 to the present

that reference her litigation with IDOC, her medical and mental health treatment, and her

gender identity. And, with the exception of Hampton’s gender identity posts (a request

that encompasses all content on her Facebook page), Defendants’ request is not overly

                                      Page 5 of 8
Case 3:18-cv-00550-NJR Document 151 Filed 01/13/21 Page 6 of 8 Page ID #2626




burdensome. Given that Hampton’s Facebook page is available for viewing by the

general public, counsel for both parties agree that Plaintiff need only provide Defendants

with her Facebook “handle” to satisfy their production request. Accordingly, Hampton

is ordered to produce her Facebook handle to Defendants within seven days.

   B. Hampton’s Motion to Compel

       Hampton requests an order compelling Defendants to produce Facebook

posts/comments/reactions pertaining to Hampton, transgender inmates, or made by

Defendants Burley, Kink, and Doering from the private Facebook page, “Behind the

Walls—Illinois Dep’t of Corrections.” Hampton also seeks an order compelling

Defendants to produce the same information from their personal Facebook accounts, to

include posts/comments/reactions pertaining to Hampton and transgender inmates and

related activity logs dating back to January 2018. With regard to both requests, Hampton

seeks an order compelling counsel for Defendants to conduct the search of electronically

stored information (ESI) on behalf of Defendants and determine what information is

subject to this order before producing the same.

       In support of this request, Hampton cites Brown v. City of Chicago, Case No. 19-cv-

4082 (N.D. Ill.), a case in which counsel was ordered to complete an ESI search on behalf

of their clients and determine what information was subject to the discovery request. The

information Hampton now seeks is relevant to her Eighth Amendment claims, and

counsel for Defendants shall be required to produce this information to Hampton within

thirty days.



                                      Page 6 of 8
Case 3:18-cv-00550-NJR Document 151 Filed 01/13/21 Page 7 of 8 Page ID #2627




                                     DISPOSITION

      Defendants’ motion to compel (Doc. 142) is GRANTED, and the Court ORDERS:

on or before January 20, 2021, Hampton shall produce to Defendants the name of her

Facebook handle. Counsel for Defendants shall use this information to access and review

Hampton’s Facebook page and search for information relevant to this case. Should any

issue arise accessing relevant information, counsel should attempt to resolve the issue

informally before seeking the Court’s intervention.

      Hampton’s motion to compel (Doc. 144) is GRANTED, and the Court ORDERS:

on or before February 16, 2021, Defendants, by and through counsel, must perform a

search of electronically stored information (ESI) contained on the private Facebook page,

“Behind the Walls—Illinois Dep’t of Corrections,” which can be accessed by Defendants

Doering, Kink, and Burley, and produce any posts: (1) mentioning Hampton;

(2) mentioning any transgender prisoner or transgender prisoners in general; or

(3) posted by any Defendant. By the same deadline, Defendants, by and through counsel,

must perform an ESI search of each Defendant’s Facebook page and produce any posts

or comments from January 2018 through the present mentioning: (1) Hampton; or (2) any

transgender prisoner or transgender prisoners in general. Counsel also must search each

Defendant’s activity log and produce a list of any activity (posts, comments, reactions,

etc.) pertaining to Hampton or transgender prisoners from January 2018 through the

present.

      All information produced pursuant to this Order is subject to a conditional

protective order. Should any party deem it necessary or warranted to make any of the

                                      Page 7 of 8
Case 3:18-cv-00550-NJR Document 151 Filed 01/13/21 Page 8 of 8 Page ID #2628




information part of the public record, that party must first file a written motion with

the Court, and the opposing party shall have an opportunity to respond before the

Court decides the matter.

      Finally, the Scheduling Orders (Docs. 120 and 136) are AMENDED as follows:

Dispositive motions are now due on or before March 12, 2021.

      IT IS SO ORDERED.

      DATED: January 13, 2021


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 8 of 8
